                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

KENDALL DEVON CHAPMAN                                                                        PLAINTIFF

v.                                                                                  No. 4:20CV216-DAS

M.D.O.C., ET AL.                                                                         DEFENDANTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Kendall Devon

Chapman, who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the

purposes of the Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when

he filed this suit. The plaintiff alleges that he was improperly found guilty of a rule infraction that he

did not commit. For the reasons set forth below, the instant case will be dismissed for failure to state a

claim upon which relief could be granted.

                                               Allegations

        On July 22, 2020, an inmate was attacked and injured at the South Mississippi Correctional

Institution (“SMCI”) Area II, A-2, B-Zone. On July 28, 2020, the plaintiff was called to the tower

and told to pack up because he was moving. He was taken to receiving, given a yellow jumpsuit, and

interviewed by Corrections Investigation Division (“CID”) officers about the incident. He claimed

that he knew nothing about it. The next day he was transferred to the Mississippi State Penitentiary,

where he was issued a C-5 Rule Violation Report, alleging that he was the attacker during the incident

at SMCI on July 22, 2020. The plaintiff states that he could not have been the attacker, because the

attack took place on B-Zone, and he was housed in A-Zone. He was nonetheless found guilty of the

infraction on August 28, 2020. He immediately appealed, and the guilty finding was upheld. The

plaintiff alleges that no one during the review process properly investigated the incident, but, instead,
upheld the guilty finding based upon the staff witness’ statement. Mr. Chapman was punished with 30

days loss of all privileges and recommendation for reclassification.

                                      No Violation of Due Process

        Under the ruling in Sandin v. Conner, 515 U.S. 472, 115 S. Ct. 2293, 132 L. Ed. 2d 418

(1995), the plaintiff has not set forth a valid claim for violation of the Due Process Clause or any other

constitutional protection. Though “[s]tates may under certain circumstances create liberty interests

which are protected by the Due Process Clause, . . . these interests will be generally limited to freedom

from restraint which, while not exceeding the sentence in such an unexpected manner as to give rise to

protection by the Due Process Clause of its own force . . . nonetheless imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Id. 115 S. Ct. at 2300

(citations omitted). In Sandin, the discipline administered the prisoner was confinement in isolation.

This discipline fell “within the expected parameters of the sentence imposed by a court of law,” id. at

2301, and “did not present the type of atypical, significant deprivation in which a State might

conceivably create a liberty interest.” Id. Therefore, neither the Due Process Clause itself nor State

law or regulations gave rise to a liberty interest providing the procedural protections set forth in Wolff

v. McDonnell, 418 U.S. 539, 41 L. Ed. 2d 935 (1974). See also Malchi v. Thaler, 211 F.3d 953, 958

(5th Cir. 2000) (holding prisoner’s thirty-day loss of commissary privileges and cell restriction due to

disciplinary action failed to give rise to due process claim).

        In the present case, the plaintiff’s punishment was 30 days loss of all privileges and

recommendation for reclassification. Such punishment clearly fell “within the expected parameters of

the sentence imposed by a court of law” and “did not present the type of atypical, significant

deprivation in which a State might conceivably create a liberty interest.” Sandin, 115 S.Ct. at 2301.




                                                   -2-
As such, the plaintiff’s allegations regarding violation of his right to due process are without merit,

and the instant case will be dismissed for failure to state a claim upon which relief could be granted.

        SO ORDERED, this, the 2nd day of July, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE




                                                   -3-
